Citation Nr: 9924124	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-10 366	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
post-operative status, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982.  This appeal arises from a May 1996 rating decision, in 
which the RO granted a 10 percent rating for a right knee 
disorder, post operative status, effective in November 1995, 
assigned a temporary total post surgical convalescent rating 
for the right knee disorder from December 6, 1995 through 
January 31, 1996, and reinstated the previously assigned 10 
percent rating effective February 1, 1996.  The veteran 
appealed for a higher rating.  

In August 1998, the RO increased the rating for a right knee 
disorder, status post meniscectomy, with degenerative joint 
disease, to 20 percent.  The veteran was afforded a hearing 
in Washington, D.C., in May 1999, before the undersigned 
member of the Board of Veterans' Appeals (Board) and a 
transcript of that hearing is of record.  At the hearing, the 
veteran's representative raised the issue of entitlement to 
an increased rating for the service-connected right knee 
disability on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that this issue has not been 
adjudicated by the RO and is therefore referred to the RO for 
appropriate development and review.  


REMAND

The service medical records show that, in October 1981, the 
veteran underwent a right medial meniscectomy.  Post-service, 
in October 1989, he underwent right knee arthroscopy.  In 
December 1995, he underwent arthroscopic removal of a loose 
body from his right knee.  

During an April 1996 VA orthopedic examination, the veteran 
complained of right knee pain and said he could no longer 
crawl on his knee.  The examiner noted arthrotomy scars 
medially and arthroscopy scars around the right knee.  There 
was no swelling or deformity and only slight laxity of the 
lateral collateral ligament.  The diagnosis was right knee 
degenerative joint disease.  X-rays revealed a degenerative 
right knee joint with lateral compartment narrowing.  

During a December 1997 VA orthopedic examination, the veteran 
complained of pain, weakness, stiffness, swelling, 
instability, and occasional knee locking and giving way, with 
fatigability and lack of endurance.  The severity of the 
right knee disability increased with twisting and was treated 
with heat, ice or rest.  The veteran reported that he had to 
limit his work until his right knee felt better because his 
job in telephone maintenance required him to climb telephone 
poles.  The examiner noted a four-inch long, well-healed, 
nontender, surgical scar over the medial right knee.  There 
was anterior cruciate ligament laxity and slight atrophy of 
the right quadriceps.  X-rays revealed right knee 
degenerative changes, and possible chondromalacia of the 
patellofemoral compartment.  

The veteran contends that his right knee disability is more 
disabling than reflected by the current 20 percent rating.  
The August 1998 rating decision indicates that the current 
rating is based upon the results of the December 1997 VA 
orthopedic examination.  In a March 1999 VA Form 1-646, the 
veteran's representative asserted that the December 1997 VA 
orthopedic examination's reported clinical findings do not 
permit adequate adjudication of the pending increased rating 
claim under 38 C.F.R. §§ 4.40 and 4.45 and the holding of the 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims or 
Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, citing to an opinion by VA's Office of General 
Counsel (VAOGCPREC 23-97), the representative contended that 
where symptomatology does not overlap, multiple ratings may 
be assigned for conditions in the same areas of the body and 
multiple ratings should be assigned for the veteran's right 
knee disability.  

The December 1997 VA orthopedic examination includes clinical 
findings as to limitation of motion of the right knee.  
However, the examination report contains responses to 
questions which themselves are missing and, as such, is 
inadequate.  More significantly, the examination report does 
not contain findings as to right knee impairment due to 
weakened movement, excess fatigability, incoordination, 
further limitation of motion due to pain, or additional range 
of motion loss due to the foregoing factors.  Therefore, the 
Board concurs with the assertion of the veteran's 
representative that the December 1997 VA examination report 
is inadequate to permit evaluation of the veteran's right 
knee disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and the 
Court's holding in DeLuca.  

As to the representative's assertion about the applicability 
of multiple ratings, in VAOGCPREC 23-97, it was indicated 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257 
"based on additional disability".  VAOGCPREC 23-97, 
reissued July 24, 1997.  See also VAOGCPREC 9-98, dated 
August 14, 1998.  Therefore, multiple disability ratings may 
be warranted in this case if indicated by the medical 
evidence.  

For the foregoing reasons, the Board concludes that 
additional development is necessary and the case is REMANDED 
for the following:  

1.  The RO should ask the veteran to 
furnish the names and addresses of all 
health care providers from whom he has 
received treatment for his right knee 
disorder since December 1997, including 
Wayne T. Johnson, M.D.  Where 
appropriate, consent forms for release to 
VA of any private medical records should 
be obtained from the veteran.  The RO 
should obtain copies of complete clinical 
records of all treatment reported.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his right knee 
disorder.  Range of motion of the knee 
should be reported in degrees of flexion 
and extension.  The examiner should 
comment as to the presence or absence of 
subluxation and lateral instability, and, 
if present, whether such subluxation or 
lateral instability is slight, moderate, 
or severe.  The examiner must describe 
all associated functional impairment and 
state whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination or if there is further 
limitation due to pain, and, if feasible, 
such further impairment should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these factors.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all development is 
completed in full.  The case should then 
be reviewed by the RO to determine 
whether the claim for an increased rating 
for a right knee disorder may be granted.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.  The purpose of 
this remand is to procure clarifying data and to comply with 
a precedential decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



